                                                                               ^FfLED
                                                                     'U.S Of^'TPiPT
                          UNITED STATES DISTRICT COURT OfSTRiCT oV WyomjhG
                              DISTRICT OF WYOMING                   «...
                                                                    ZBI9 JUL -9 m 9:26
TRINITY TEEN SOLUTIONS,INC., a                                             CASPEH
Wyoming Corporation,

             Plaintiff,
                                                Case No. I9-CV-45-SWS
      V.



UNITED BEHAVIORAL HEALTH,a
California Corporation, d/b/a OPTUM,

             Defendant.



ORDER GRANTING PLAINTIFF'S MOTION FOR RECONSIDERATION AND
                      REMANDING CASE TO STATE COURT



      This lawsuit was originally filed in state court and removed by Defendant to

federal court. Plaintiff filed a Motion to Remand seeking to return the lawsuit to state

court (Doc. 14), which the Court denied (Doc. 23).             Plaintiff now moves for

reconsideration of that decision. (Doc. 25.) Defendant filed an opposition (Doc. 31) and

Plaintiff replied (Doc. 37). Having considered the parties' arguments and reviewed the

record herein, the Court finds reconsideration is warranted and the case should be

remanded back to state court for lack offederal subject-matter jurisdiction.

                                    BACKGROUND


      Plaintiff Trinity Teen Solutions, Inc., operates a residential treatment center in

Wyoming that provides behavioral and mental health services to teenage women. (Doc.

1 at p. 9.) Defendant United Behavioral Health is an insurance company. (Id. at pp. 9-
11.) Plaintiff provided treatment services to N.E. in 2016 upon the request and

authorization of N.E.'s parent or legal guardian, {Id. at p. 10; Doc. 19-3.) At the time,

N.E. was covered under a health insurance policy issued and administered by Defendant'

("the Plan"). (Doc. 1 at p. 13.) Defendant paid over $113,000 to Plaintiff for N.E.'s

treatment, with the last payment occurring in November 2016. {Id. at p. 11.) Since then,

though, Defendant has demanded Plaintiff return some of that money for alleged

overpayment {id.), and Plaintiff refuses. N.E.'s parent or guardian assigned any claim to

the Plan benefits to Plaintiff. (Doc. 15 at p. 4; Doc. 19-3.)

         Plaintiff then filed a complaint in state court seeking declaratory judgment under

Wyoming Statute § 1-37-103. (Doc. 1 at pp. 15-18.) Defendant timely removed the case

to federal court, asserting the case presents a question of federal law under the Employer

Retirement Income Security Act of 1974 (ERISA). (Doc. 1.) After the Court denied

Plaintiffs first motion to remand the case back to state court(Doc. 23), Plaintiff filed the

instant motion for reconsideration (Doc. 25). Contrary to its earlier decision, the Court

now concludes Plaintiff could not bring the instant claim under ERISA § 502(a)(1)(B);

consequently, federal-question jurisdiction is lacking.

                           STANDARD FOR RECONSIDERATION


         Authority to reconsider an interlocutory order, such as the prior order denying

remand in this case, exists solely under Rule 54(b). See SFF-TIR, LLC v. Stephenson,

264 F. Supp. 3d 1148, 1218-19(N.D. Okla. 2017)(differentiating reconsideration of final

' Defendant United Behavioral Health is "the plan's mental health administrator." (Doc. 18 at p. 1 n.l.)
The claims administrator for the insurance plan is United Healthcare Services, Inc., which will be added
 as a party pursuant to stipulation. {Id.) For purposes ofthis Order, the Court will refer to both generically
 as "Defendant."


                                                 Page 2 of 11
orders and reconsideration of interlocutory orders); In re Winkle, No. 13-11743 11,2016

WL 920393, at *1 (Bankr. D.N.M. Mar. 10, 2016)(unpublished)("Rule 54(b) provides

the mechanism for reconsidering interlocutory orders.").        "The Tenth Circuit has

analyzed motions to reconsider interlocutory orders, like this one, under Rule 54(b) and

looked to the standard used to review Fed. R. Civ. P. 59(e) motions for guidance in

addressing those motions to reconsider." Volt Asset Holdings Tr. XVI v. Martinez, No.

13-508 KG/KK,2015 WL 11089507, at *1 (D.N.M. Aug. 21, 2015) unpublished)(citing

Ankeney v. Zavaras, 524 Fed. Appx. 454,458(10th Cir. 2013)).

      A Rule 59(e) movant carries the burden of demonstrating that the Court
      should alter or amend a judgment. See, e.g., Winchester v. Wilkinson, 2015
      WL 2412175, at *2(E.D. Okla.). Rule 59(e) relief is appropriate if there is
      new controlling law, new evidence not available previously, or a "need to
      correct clear error or prevent manifest injustice." Ankeney, 524 Fed. Appx.
      at 458 (quoting Servants of the Paraclete v. Does, 204 F.3d 1005, 1012
      (10th Cir. 2000)). Rule 59(e) does not allow a losing party to "revisit issues
      already addressed or advance argument that could have been raised in prior
      briefing." Servants of the Paraclete, 204 F.3d at 1012. The Court has
      discretion in deciding whether to grant or deny a motion to reconsider.
      Hancock v. City ofOklahoma City, 857 F.2d 1394,1395 (10th Cir. 1988).

Id. The Court reviews this matter because of the prime importance of subject matter

jurisdiction. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009)

("Subject matter jurisdiction defines the court's authority to hear a given type of case.").

This review discloses the need to correct clear legal error and enforce the Plan's

contractual terms.


           STANDARD FOR REMAND FOR LACK OF JURISDICTION


       Title 28 U.S.C. § 1447(c) requires a federal court to remand an action back to state

court "before final judgment" whenever "it appears that the district court lacks subject

                                         Page 3 of 11
matter jurisdiction." Subject matter jurisdiction "represents 'the extent to which a court

can rule on the conduct of persons or the status of things.'" Carlsbad Tech, 556 U.S. at

639(quoting Black's Law Dictionary 870(8th ed. 2004)).

      "A defendant may remove a civil action initially brought in state court if the

federal district court could have exercised original jurisdiction." Salzer v. SSM Health

Care of Oklahoma Inc., 762 F.3d 1130, 1134 (10th Cir. 2014) (citing 28 U.S.C. §

1441(a)). Subject matter jurisdiction here depends upon the existence of a "federal

question" and the doctrine of"complete preemption."

      "One category of cases over which the district courts have original
      jurisdiction are 'federal question' cases; that is, those cases 'arising under
      the Constitution, laws, or treaties of the United States.'" Metro. Life Ins.
      Co. V. Taylor, 481 U.S. 58, 63, 107 S. Ct. 1542, 95 L,Ed.2d 55 (1987)
      (quoting 28 U.S.C. § 1331). In determining the existence of federal
      question jurisdiction, courts are "guided generally by the 'well-pleaded
      complaint' rule, imder which a suit arises under federal law only when the
      plaintiffs statement of his own cause of action shows that it is based on
      federal law." Turgeau v. Admin. Rev. Ed., 446 F.3d 1052, 1060 (10th
      Cir.2006)(quotation omitted). Thus, as a general matter, the plaintiff"may
      prevent removal to federal court by choosing not to plead a federal claim
      even if one is available." Id. (quotation and alteration omitted).

Id. Under the well-pleaded complaint rule,"a suit arises under federal law 'only when

the plaintiffs statement of his own cause of action shows that it is based' on federal law."

Devon Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1202(10th

Cir. 2012)(citations omitted).

       Complete preemption is an exception to the general rule that a plaintiff can

prevent removal through the well-pleaded complaint rule.

       The doctrine of "complete preemption," however, is "a corollary or an
       exception to the well pleaded complaint rule," under which "a state law

                                         Page 4 of 11
       cause of action may be removed to federal court on the theory that federal
       preemption makes the state law claim necessarily federal in character." Id.
       at 1061 (quotation omitted). "[0]nly a few federal statutes [] so
       pervasively regulate their respective areas that they have complete
       preemptive force; ERISA is one." Hansen v. Harper Excavating, Inc., 641
       F.3d 1216,1221 (10th Cir. 2011).

Saizer, 762 F.3datll34.

       The question presented here, as in Saizer, is whether Plaintiffs claim is

completely preempted by ERISA.

      "[C]auses of action within the scope of the civil enforcement provision of
      [ERISA] § 502(a) [are] removable to federal court." Taylor, 481 U.S. at
       66, 107 S.Ct. 1542. Aetna Health Inc. v. Davila, 542 U.S. 200, 124 S.Ct.
       2488, 159 L.Ed.2d 312 (2004), the Supreme Court laid out a two-part test
       for determining whether a claim falls within the scope of the civil
       enforcement provision; "[I]f an individual, at some point in time, could
       have brought his claim under ERISA § 502(a)(1)(B), and where there is no
       other independent legal duty that is implicated by a defendant's actions,
       then the individual's cause of action is completely pre-empted by ERISA §
       502(a)(1)(B)." Id. at 210, 124 S.Ct. 2488. The civil enforcement provision
       allows a plan participant or beneficiary to bring a civil action "to recover
       benefits due to him under the terms of his plan, to enforce his rights under
       the terms of the plan, or to clarify his rights to future benefits under the
       terms ofthe plan." ERISA § 502(a)(1)(B),29 U.S.C. § 1132(a)(1)(B).

Mat 1134-35.


                                      ANALYSIS


       In contrast to its earlier decision, the Court now concludes Plaintiffs claim does

not fall within the scope of the civil enforcement provision of ERISA because it does not

satisfy the first step of the two-part test of Davila.       Therefore, federal-question

jurisdiction is lacking, and the case must be remanded to state court where it was

originally filed.



                                        Page 5 of 11
       The first step oiDavila asks whether the claims "are brought by an individual who

has standing to assert rights under ERISA § 502(a)(1)(B)." Monteflore Med. Ctr. v.

Teamsters Local 272^ 642 F.3d 321, 328 n.7 (2d Cir. 2011). To have standing to bring a

claim under ERISA § 502(a)(1)(B), the plaintiff must be a "participant or beneficiary"

under the ERISA-govemed Plan. 29 U.S.C. § 1132(a)(1)(B). Plaintiff here was the

treatment provider, not a direct Plan participant. Thus, to have standing to bring a civil

action to enforce its rights under the Plan, Plaintiff must qualify as a beneficiary, which is

"a person [or entity] designated by a participant, or by the terms of any employee benefit

plan, who is or may become entitled to a benefit thereunder." 29 U.S.C. § 1002(8).

       Plaintiff acknowledges it obtained an assignment of benefits fi^om the Plan

participant (N.E.'s parent/guardian), through which Plaintiff was designated to receive

any Plan benefits owed to the Plan participant. (Doc. 15 at p. 4;see also Doc. 19-3 at pp.

2,4(assignment of rights to receive insurance payments as part of the Financial Contract

and Fee Agreement entered into between Plaintiff and N.E.'s parent/guardian).)^

        However, many ERISA plans contain anti-assignment provisions, which are

generally enforced. See St. Francis Reg'I Med. Ctr. v. Blue Cross & Blue Shield of

Kansas, Inc., 49 F.3d 1460, 1464 (10th Cir. 1995)("We interpret ERISA as leaving the

assignability of benefits to the fi^ee negotiations and agreement of the contracting

parties."). In its previous Order Denying Remand, the Court determined, "The Plan at


^ "[W]hen determining if the requirements for federal jurisdiction are met in a matter removed firom state
court, a district court may consider evidence submitted after removal." Firebird Structures, LCC v.
United Bhd. ofCarpenters & Joiners ofAm., Local Union No. 1505, 252 F. Supp. 3d 1132, 1156(D.N.M.
2017); see also McPhail v. Deere &. Co., 529 F.3d 947, 956(10th Cir. 2008)(considering extra-complaint
documents to determine the amount in controversy for diversity jurisdiction).

                                               Page 6 of 11
issue in this case does not prohibit assignments, though." (Doc. 23 at p. 5.) The Court

based this on a passage from the Plan's "Summary Plan Description" or "SPD"(filed at

Doc. 19-1), which discussed the requirements for "a valid assignment of Benefits under

the Plan." (Doc. 19-1 at p. 85.) By itself, this obviously suggested that the Plan

permitted assignments, provided certain requirements were satisfied.

      After the Court issued that order, though, Plaintiff received another Plan document

in discovery from Defendant, this one titled "Celanese Health and Welfare Benefits

Program and Summary Plan Description" (filed at Doc. 27-1). The Introduction section

of this document describes the purpose of the Plan as consolidating multiple plans into a

single, comprehensive plan that is sometimes called a "wrap" or "umbrella" plan. (Doc.

27-1 at p. 4.) For that reason, Defendant refers to this new document as the "Wrap

Agreement" or just "Wrap"(Doc. 31 at p. 2), and the Court will follow suit to keep it

separate from the SPD.

       Significantly, Section 8.3 of the Wrap Agreement prohibits a person from

assigning any of their rights provided by the Plan. (Doc. 27-1 at p. 32("No benefit, right

or interest of any person hereunder will be subject to ... alienation ... transfer, [or]

assignment..., except as otherwise required by law.").) Consequently, there is a conflict

on assignability between the SPD (which the Court earlier relied upon) and the Wrap

Agreement.

       The question therefore becomes which document controls, and perhaps

expectedly, the parties disagree on the answer. {Compare Doc. 26 at p. 3 with Doc. 31 at



                                        Page 7 of 11
p. 8.) Based on the following discussion, the Court concludes the anti-assignment

provision in the Wrap Agreement controls in this matter.

       The Wrap Agreement explains as follows:

      [T]he entire Plan document is actually a series of documents, consisting of
      this document plus the various contracts and/or booklets that describe the
      specific benefits, rights and features under the various welfare benefit
      programs that are consolidated in this Plan. Together, this and such other
      documents comprise both the official "Plan document" and the "Summary
      Plan Description."

(Doc. 27-1 at p. 4.) Concerning the additional plan documents, the Definitions section of

the Wrap Agreement defines "Component Document" as "a written document identified

in the Appendices and incorporated herein by reference ...." (Id. at p. 5.) Of particular

relevance here, the SPD is specifically identified as a "Component Document" in

Appendix I of the Wrap Agreement. (Id. at p. 48 (listing "UnitedHealthcare's Summary

Plan Descriptions for each applicable Active or Retiree medical option" as a Component

Document).) Finally, Section 8.1 describes how to interpret the Plan:

       This Plan document, including the attached Appendices and Component
       Documents incorporated herein by reference, sets forth the provisions of
       this Plan. This Plan will be read in its entirety and not severed except as
       provided in Section 8.8. The provisions of this document will control
       over the provisions of any Component Document, except to the extent
       this document expressly provides to the contrary.

(Doc. 27-1 at p. 32(emphasis added).)

       In certain subjects, the Wrap Agreement expressly provides that a Component

Document controls over the Wrap Agreement. For example. Defendant points out that

the Wrap Agreement states,"Ifthe reimbursement and subrogation terms of an applicable

Component Document supply greater rights, the terms of such Component Document

                                        Page 8 of 11
will apply." (Doc. 31 at p. 7 (quoting Section 6.1 of the Wrap Agreement).) And the

SPD does in fact provide greater rights, thus controlling on the matter of reimbursement

and subrogation. (See id. at pp. 7-8.)

      However, nowhere does the Wrap Agreement expressly provide that a Component

Document controls on the subject of assignment. Defendant extrapolates, "Because

benefits under the SPD are subject to a reimbursement claim by the Plan, and the SPD

grants greater rights than the Wrap, pursuant to the terms of the Wrap, the SPD, as a

whole, controls." (Doc. 31 at p. 8.) This is a leap too great. Defendant's interpretation

does not carry the day because it ignores the directive of Section 8.1 of the Wrap

Agreement. (See Doc. 27-1 at p. 32 (stating the Wrap Agreement "will control over the

provisions of any Component Document, except to the extent this document expressly

provides to the contrary").) The Wrap Agreement sets forth the parties' rights as to

assignment in Section 8.3, and, unlike the section on reimbursement and subrogation,

there is nothing in the Wrap Agreement expressly ceding control over assignments to a

Component Document. Applying the plain and unambiguous language found in the

Wrap Agreement regarding assignments and Plan interpretation, the Court concludes the

anti-assignment provision of the Wrap Agreement controls, and prohibits, any

assignment.

       Plaintiff was the treatment provider and, without a valid assignment, cannot be

considered a "participant or beneficiary," 29 U.S.C. § 1132(a)(1), under the Plan. Due to

the Plan's imambiguous bar on assignments, the assignment from the Plan participant to

Plaintiff in this case does not qualify Plaintiff as a "beneficiary" for purposes of bringing

                                         Page 9 of 11
a civil enforcement action under ERISA. "Based on the plain language of this provision,

[Plaintiffs] acceptance of an assignment was ineffective—a legal nullity." McCulloch

Orthopaedic Surgical Servs., PLLC v. Aetna Inc., ^51 F.3d 141, 147 (2d Cir. 2017); see

also Physicians Multispecialty Grp. v. Health Care Plan ofMorton Homes, Inc., 371 F.3d

1291, 1295 (11th Cir. 2004)("[W]e are persuaded by the reasoning of the majority of

federal courts that have concluded that an assignment is ineffectual if the [ERISA] plan

contains an unambiguous anti-assignment provision.")(collecting cases).

       Defendant notes that N.E.'s parent/guardian also signed a Durable Power of

Attorney for Insurance Clients in Plaintiffs favor, which contained a broad assignment of

rights to pursue and obtain insurance payments, including "instituting and prosecuting

and/or defending litigation." (Doc. 19-3 at p. 8.) Defendant contends,"Here, the durable

power of attorney itself includes an irrevocable assignment of benefits—meaning

[Plaintiff] was given an interest in the ERISA benefits ... and thus [Plaintiff] stands in the

insured's shoes and has standing to sue in its name under ERISA as a beneficiary of the

claims paid by the Plan based on the assignment." (Doc. 31 at p. 10.) Defendant

presents no argument or authority, though, that would suggest this assignment, simply

due to its inclusion within a durable power of attorney, somehow overcomes the anti-

assignment provision of the Wrap Agreement. The Court finds no basis for it to do so.

Plaintiff does not have standing as a "participant or beneficiary" to assert a civil

enforcement action imder ERISA in this case, and the Court consequently lacks subject-

matter jurisdiction.




                                         Page 10 of 11
                              CONCLUSION AND ORDER

       The first step of the two-part Davila test is not satisfied here because Plaintiff

lacks standing to have brought this claim under ERISA § 502(a)(1)(B) at some point in

time. The cause of action in this case is not completely preempted by ERISA §

502(a)(1)(B), and the doctrine of complete preemption does not overcome the well-

pleaded complaint rule in this instance. The Court lacks subject-matter jurisdiction over

this case, and it must be remanded to state court for further proceedings. See Hill v.

Vanderbilt Capital Advisors, LLC, 702 F,3d 1220, 1222, 1224 (10th Cir. 2012)

(dismissing appeal from remand order "[bjecause we conclude that standing can be

colorably characterized as an issue of subject matter jurisdiction" and noting that Tenth

Circuit "has repeatedly characterized standing as an element of subject matter

jurisdiction").

       IT IS THEREFORE ORDERED that Plaintiffs Motion for Reconsideration of


this Court's Order Dated April 22,2019 Denying Plaintiffs Motion to Remand(Doc. 25)

is GRANTED. The Court grants the request for reconsideration due to the need to

correct its earlier legal error as to subject-matterjurisdiction.

       IT IS FURTHER ORDERED that the Court lacks federal-question jurisdiction

over this case, and this civil action is hereby REMANDED back to state court where it

was originally filed for further proceedings.

       DATED: July 9th, 2019.


                                                    Scott W. Skavdahl
                                                    United States District Judge

                                          Page 11 of 11
